—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 8, 1992, convicting him of assault in the first degree (two counts), reckless endangerment in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly precluded the introduction of the defendant’s exculpatory statement as part of the defense case. The defendant did not testify and, instead, proposed to offer the statement through the testimony of another defense witness.
The law does not permit the defendant to avoid taking the witness stand and to avoid being cross-examined by allowing his story to be presented through the hearsay testimony of *499another witness (see, People v Dvoroznak, 127 AD2d 785). The defendant made the exculpatory statement at a time when he had had an adequate opportunity to reflect upon his situation, i.e., approximately two hours after he had assaulted the complainant, and it constituted inadmissible hearsay evidence (see, People v Bearthea, 171 AD2d 751).
We find that the defendant’s remaining contention is unpreserved for appellate review. Mangano, P. J., Ritter, Pizzuto and Goldstein, JJ., concur.